Citation Nr: 0126070	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  94-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.  

(The issues of entitlement to service connection for a foot 
disorder, entitlement to service connection for arthritis of 
the lower extremities, whether new and material evidence has 
been received sufficient to reopen a claim for service 
connection for arthritis of the back, whether new and 
material evidence has been received sufficient to reopen a 
claim for service connection for a psychiatric disorder, 
entitlement to a disability evaluation greater than 
10 percent for service-connected pseudofolliculitis barbae, 
and entitlement to a compensable disability rating for a 
service-connected residual scar from a laceration of the 
right wrist will be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1964 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee.  In that decision, the Prosthetic 
Treatment Center at the VAMC denied the veteran's claim of 
entitlement to an annual clothing allowance.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VAMC has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the VAMC, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the VAMC's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, throughout the current appeal, the veteran 
has asserted that the medication that has been prescribed to 
him for his service-connected pseudofolliculitis barbae is 
permanently staining his clothes.  The evidence shows that 
since the most recent decision additional VA medical records 
were received regarding treatment through 1999.  These 
records show that, in addition to Retin-A, the veteran was 
also using Clindamycin (see April 1999 hospital summary) to 
treat the pseudofolliculitis barbae.  The VAMC has not had 
the opportunity to adjudicate the veteran's claim in 
conjunction with this evidence.

Accordingly, this case is REMANDED for the following:

1.  After the development requested by the 
Board concerning the claim for an 
increased rating for the 
pseudofolliculitis barbae (see separate 
decision and remand) is completed by the 
RO, to include obtaining all current 
medical records concerning treatment of 
the pseudofolliculitis barbae and the 
report of the requested VA dermatological 
examination, the case should be referred 
to the VAMC.

2.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the VAMC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the VAMC should 
readjudicate the veteran's claim.  The 
VAMC is requested to consider any 
additional medications the veteran is 
using to treat his pseudofolliculitis 
barbae, to include Clindamycin.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





